Exhibit 10.6

 

March 19, 2003

 

 

Kathy Vrabeck

11 Via Emilia

Newport Coast, CA  92657

 

 

Re:                             Your Employment Agreement dated April 1, 2001
(the “Employment Agreement”)

 

Dear Kathy:

 

This letter confirms our agreement to amend the terms of your Employment
Agreement with Activision Publishing, Inc. in accordance with the provisions set
forth below (“Amendment”).  Capitalized terms not defined in this Amendment
shall have meanings ascribed to them in the Employment Agreement.

 

The specific amendments to the Employment Agreement shall be as follows:

 

1.               Paragraph 1 is deleted in its entirety and is replaced with the
following:

 

“The term of your employment under this agreement shall commence on April 1,
2001 and expire on March 31, 2005, unless earlier terminated as provided below.”

 

2.               Paragraph 2(a) is amended by adding the following provision to
the end of such Paragraph:

 

“Commencing on April 1, 2004 through the duration of the term of your
employment, you shall receive a base salary of $435,000.”

 

3.               Paragraph 2 (e) is amended by adding the following provision to
the end of such Paragraph:

 

“Without limiting the generality of the foregoing, you are also being granted,
under Employer’s existing or modified stock option plan, options to purchase
50,000 shares of Employer’s common stock.  Such options are in addition to the
stock options previously granted to you by Employer.  The options will be issued
upon execution of this Amendment and will have an exercise price that will be
the low market price of such common stock on the dated the options are issued. 
Commencing April 1, 2003, the options will vest ratably over five years with
twenty percent (20%) of the amount granted vesting at the end of each such
year.  Such options will be governed in all other respects by Employer’s stock
option plan in effect at the time of the grant.”

 

1

--------------------------------------------------------------------------------


 

Except as specifically set forth above, all terms and condition contained in the
Employment Agreement shall remain unmodified and in full force and effect.

 

If the foregoing accurately reflects your understanding of the provisions of
your Employment Agreement that is being amended pursuant to this letter, please
so indicate by signing in the space provided below:

 

Very truly yours,

 

/s/ Ronald Doornink

 

 

Ron Doornink

 

President and Chief Executive Officer

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Kathy Vrabeck 3/20/03

 

 

Kathy Vrabeck

 

 

2

--------------------------------------------------------------------------------